Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 13 recite the training data is used to train the control circuitry on the semantic graph with the term “train the control circuitry” being unclear and indefinite without clear definition in the specification or the claim as to what is being trained. For further examination purposes, the term “train the control circuitry” is being interpreted as training a software neural network.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8-13, 16, and 18-20 of copending Application No. 16289575 in view of Venkataraman (A NATURAL LANGUAGE INTERFACE FOR SEARCH AND RECOMMENDATIONS OF DIGITAL ENTERTAINMENT MEDIA). Although the claims at issue are not identical, they are not patentably distinct from each other and are obvious variations of one another because the claims of both applications are functionally identical but rearranged in a different order and with only slight modifications that do not significantly alter the scope of the claim(s). Both applications are directed towards natural language processing using neural network classifiers. One of ordinary skill in the art would conclude, after a cursory examination of the claims, that the two claimed inventions are obvious variants of each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
Application Number 16289575
Claims 1 & 11
Claims 1 & 11
Application Number 16289575 fails to particularly teach gathering, by control circuitry, a data set. However, Venkataraman teaches gathering, by control circuitry, a data set ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG. Two entities can stand in a relation and there are multiple kinds of structured relationships that exist in the RKG such as movie director, team-player, etc. The relations between the entities also get created by aggregating factual knowledge from several structured data sources and are further augmented with unstructured relationships using data-mining techniques such as analysis of hyperlink structures within Wikipedia. The examiner notes that Venkataraman teaches the gathering of datasets from multiple sources). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application 16289575 to incorporate gathering, by control circuitry, a data set as taught by Venkataraman [Page 2, Para. 2] to create a rich set of query intents and to get more information from the media meta-content [Page 1, Para. 4].
Claims 2 & 12
Claims 2 & 12
Claims 3 & 13
Claims 1 & 11
Application Number 16289575 fails to particularly teach the data set is divided into a ratio of training data to validation data, wherein the training data is used to train the control circuitry on the semantic graph. However, Venkataraman teaches the data set is divided into a ratio of training data to validation data, wherein the training data is used to train the control circuitry on the semantic graph ([Page 11, Para. 1] Mainly, we want to generalize the intent recognition phase wherein different kinds of question-answer templates can be trained easily into the system such as weather, stock-prices, ticket booking, etc. The goal is to create a system that can learn the intent and evaluation methodology on-the-fly using training examples. The examiner notes that the claim does not specify what is being trained regarding the control circuitry. It is not clear if it is a software or hardware neural network or some other type of machine learning model. The examiner interprets the training of the classifier used in the system taught by Venkataraman to be the control circuitry training claimed). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application 16289575 to incorporate the data set is divided into a ratio of training data to validation data, wherein the training data is used to train the control circuitry on the semantic graph as taught by Venkataraman [Page 11, Para. 1] to generalize the intent recognition phase [Page 11, Para. 1].
Claims 4 & 14
Claims 8 & 18

Claims 5 & 15
Claims 9 & 19
Claims 6 & 16
Claims 1 & 11
Claims 7 & 17
Claims 3 & 13
Claims 8 & 18
Claims 1 & 11
Application Number 16289575 fails to particularly teach a plurality of relationships between a plurality of candidates from the user input is identified by traversing a dependency tree. However, Venkataraman teaches a plurality of relationships between a plurality of candidates from the user input is identified by traversing a dependency tree ([Page 2, Para. 3] Though intent and entity recognition are very closely dependent on each other, the conceptual separation of these two components give more modular organization and also permits flexible extensions of the conversation system. For example, consider the queries “How long is iron man?” and “How long is San Mateo?” In the former query, intent is “running time of movie” whereas in the latter query, the intent is “distance”. This intent ambiguity here can be resolved with the help of named entities. On the other hand, consider the query “play lights?” While “lights” can refer to several concepts, the entity ambiguity is resolved by using the intent “play” and prefers either songs or movies. The examiner considers the method in which Venkataraman identifies relationships between entities and intents to be the claimed traversing of a dependency tree to identify relationships between candidates). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Application 16289575 to a plurality of relationships between a plurality of candidates from the user input is identified by traversing a dependency tree as taught by Venkataraman [Page 2, Para. 3] to give more modular organization and to allow flexible extensions of the conversation system [Page 2, Para. 3].
Claims 9 & 19
Claims 6 & 16
Claims 10 & 20
Claims 10 & 20



Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter

Regarding Claim 1:  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  
Claim 1 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
performing, by the control circuitry, pronoun resolution across the data set (Mental processes -observation, evaluation, judgment, opinion)
performing, by the control circuitry, candidate identification across the data set (Mental processes -observation, evaluation, judgment, opinion)
creating, by the control circuitry, a semantic graph that identifies a plurality of key entities and a plurality of associations between the plurality of key entities (Mental processes -observation, evaluation, judgment, opinion)
processing the user input, by the control circuitry, using the semantic graph (Mental processes -observation, evaluation, judgment, opinion)
Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of:
gathering, by control circuitry, a data set which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application.
receiving, by a user input interface, a user input which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application.
generating, by the control circuitry, an output based on the processed user input which amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g).
After considering all claim elements, both individually and in combination, it has been determined that the claim does not integrate the abstract idea into a practical application. Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of:
gathering, by control circuitry, a data set which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
receiving, by a user input interface, a user input which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")

generating, by the control circuitry, an output based on the processed user input which amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. The additional limitations of the dependent claims contain no additional elements that provide a practical application or amount to significantly more than the abstract idea and are addressed briefly below

Dependent claim 2 recites:
each of the plurality of nodes corresponds to an entity from a dataset of entities (Data type linking to field of use ) which is merely describing the type of data that links the data to a field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

Dependent claim 3 recites:
The dataset is divided into a ratio of training data to validation data, wherein the training data is used to train the control circuitry on the semantic graph (Data type linking to field of use ) which is merely describing the type of data that links the data to a field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

Dependent claim 4 recites:
performing the pronoun resolution comprises resolving the pronoun using coreference resolution (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 5 recites:
the candidate identification comprises grammatical tagging and word-category disambiguation (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 6 recites:
wherein the user input is received directly from a user or from an electronic device (Data gathering) which amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")

Dependent claim 7 recites:
processing the user input comprises matching a plurality of candidates from the user input with a plurality of nodes in the semantic graph. disambiguation (Mental processes -observation, evaluation, judgment, opinion) Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 8 recites:
a plurality of relationships between a plurality of candidates from the user input is identified by traversing a dependency tree (Mental processes -observation, evaluation, judgment, opinion) Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 9 recites:
the output comprises a search result or a recommendation based on the user input.  (Data Output) which amounts to extra-solution activity of data output. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application

Dependent claim 10 recites:
The semantic graph is a knowledge base that represents semantic relations between concepts in a network (type of data linking the data to a field of use) which is merely describing the type of data that links the data to a field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

For the reasons above, dependent claims 2-10 are rejected as being directed to non-patentable subject matter under §101.

Regarding Claim 11:  
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: 
Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:  
Claim 11 recites in part process steps which, under the broadest reasonable interpretation, are a series of mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process or a mathematical concept but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. The claim recites in part: 
Perform pronoun resolution across the data set (Mental processes -observation, evaluation, judgment, opinion)
Perform candidate identification across the data set (Mental processes -observation, evaluation, judgment, opinion)
Create a semantic graph that identifies a plurality of key entities and a plurality of associations between the plurality of key entities (Mental processes -observation, evaluation, judgment, opinion)
processing the user input using the semantic graph (Mental processes -observation, evaluation, judgment, opinion)
Therefore, claim 11 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional element of:
gather a data set which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application.
Receive a user input which amounts to extra-solution activity of gathering data for use in the claimed process. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception cannot integrate a judicial exception into a practical application.
generate an output based on the processed user input which amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g).
After considering all claim elements, both individually and in combination, it has been determined that the claim does not integrate the abstract idea into a practical application. Therefore, claim 11 is directed to a judicial exception.
Step 2B Analysis:  
Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of:
gather a data set which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")
receive a user input which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")

generate an output based on the processed user input which amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).
For the reasons above, claim 11 is rejected as being directed to non-patentable subject matter under §101. The additional limitations of the dependent claims contain no additional elements that provide a practical application or amount to significantly more than the abstract idea and are addressed briefly below

Dependent claim 12 recites:
each of the plurality of nodes corresponds to an entity from a dataset of entities (Data type linking to field of use ) which is merely describing the type of data that links the data to a field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

Dependent claim 13 recites:
The dataset is divided into a ratio of training data to validation data, wherein the training data is used to train the control circuitry on the semantic graph (Data type linking to field of use ) which is merely describing the type of data that links the data to a field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

Dependent claim 14 recites:
performing the pronoun resolution comprises resolving the pronoun using coreference resolution (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 15 recites:
the candidate identification comprises grammatical tagging and word-category disambiguation (Mental processes -observation, evaluation, judgment, opinion)
Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 16 recites:
the user input is received directly from a user or from an electronic device (Data gathering) which amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory")

Dependent claim 17 recites:
processing the user input comprises matching a plurality of candidates from the user input with a plurality of nodes in the semantic graph. disambiguation (Mental processes -observation, evaluation, judgment, opinion) Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 18 recites:
a plurality of relationships between a plurality of candidates from the user input is identified by traversing a dependency tree (Mental processes -observation, evaluation, judgment, opinion) Under the broadest reasonable interpretation, this limitation is a process step that covers a mental process including observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Dependent claim 19 recites:
the output comprises a search result or a recommendation based on the user input.  (Data Output) which amounts to extra-solution activity of data output. As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application

Dependent claim 20 recites:
the semantic graph is a knowledge base that represents semantic relations between concepts in a network (type of data linking the data to a field of use) which is merely describing the type of data that links the data to a field of use. As described in MPEP 2106.05(h), limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.

For the reasons above, dependent claims 12-20 are rejected as being directed to non-patentable subject matter under §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 as being unpatentable over Venkataraman (A NATURAL LANGUAGE INTERFACE FOR SEARCH AND RECOMMENDATIONS OF DIGITAL ENTERTAINMENT MEDIA)

Regarding claim 1, Venkataraman teaches A method of providing search, recommendation and discovery features, the method comprising: gathering, by control circuitry, a data set ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG. Two entities can stand in a relation and there are multiple kinds of structured relationships that exist in the RKG such as movie director, team-player, etc. The relations between the entities also get created by aggregating factual knowledge from several structured data sources and are further augmented with unstructured relationships using data-mining techniques such as analysis of hyperlink structures within Wikipedia. The examiner notes that Venkataraman teaches the gathering of datasets from multiple sources. The examiner also notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).
performing, by the control circuitry, pronoun resolution across the data set ([Page 11, Para. 2] As shown in the above example the user starts with a specific query, but then may continue using pronouns like “his”, “her”, “it” or “the ones”. In such cases, the pronoun in the subsequent query is replaced by the most suitable entity from the previous context. For example, in the above example, the pronoun “his” gets replaced by “James Cameron”, whereas pronoun “it” gets replaced by the movie “Titanic” and the system responds accordingly. The examiner notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).
performing, by the control circuitry, candidate identification across the data set ([Page 1, Para. 2] Relationships between entities in the knowledge graph aid in identifying the right entities thereby creating meaningful, contextual, and temporally relevant interpretations. The examiner notes that Venkataraman [Page 11, Para. 2] defines entities to be nouns. The examiner also notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).
creating, by the control circuitry, a semantic graph that identifies a plurality of key entities and a plurality of associations between the plurality of key entities ([Page 5-6, Para. 3] The knowledge graph also provides association strengths between phrases and the entities that is used in the classification of a phrase to the right entity. The examiner notes that Venkataraman teaches [Page 2, Para. 2] the use of the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. The examiner also notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).
receiving, by a user input interface, a user input ([Page 3, Para. 3] An overall flow of the conversation pipeline is shown in Figure 1 below. The initial query is usually the output of an automatic speech recognition (ASR) system, though in certain cases it can be from a non-voice interface that permits natural language text input).
processing the user input, by the control circuitry, using the semantic graph ([Page 5-6, Para. 3] The knowledge graph also provides association strengths between phrases and the entities that is used in the classification of a phrase to the right entity. For example, the term “newman” can refer to multiple entities in the RKG: a role “Newman” (in Seinfeld), a team “Club Newman”, actors Paul Newman and Laraine Newman, a movie “New Man”, and several other possibilities. Each of these possibilities is given a particular weight in the scale between 0 and 100 depending on the frequency of reference of that entity with the phrase “newman”. So in this example, the highest weight (60) is for the role entity “newman” due to matching the complete title followed by Paul Newman that has weight 43. In a plain query containing just “newman”, the default entity would be the role-entity since it has the highest strength. But the situation would be quite different if there are more entities that are extracted from other phrases in the query and have specific relations to the entities corresponding to “newman”. This is discussed in detail in the following sections. Consider the query “newman as rooney”. In this query, there are two phrases extracted, “newman” and “rooney” extracted, each having multiple entities. Just like before “newman” has entities, such as actors, role, and movie. “Rooney” matches the famous football player, several roles with that title, some musicians, and also some people with title “Rodney” (matching via lexical correction). After this stage of entity extraction, we enter a graph connection phase wherein entities across different phrases get connected to each other based on a connection in the RKG. In that stage, an important connection is found between the actor Paul Newman and the role of John Rooney, since he played this role in the movie Road to Perdition. Due to this connection, these entities get preferred over all other entities, and are the final ones retained in the entity extractor. However, if the query had been “newman as frog-eyed woman” that is input to the conversation system, a graph connection is found between Laraine Newman the actress and the role “frog-eyed woman” because Laraine Newman played the role of frog-eyed woman in the movie “Fear and Loathing in Las Vegas”. Due to this connection, these entities are preserved by the entity extractor. The examiner notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).
generating, by the control circuitry, an output based on the processed user input ([Page 9, Para. 2] For example, if the user query is “who directed Titanic?”, the result generator sends “James Cameron” back to the client. Along with the entity, a smart-response text such as “The director of Titanic is James Cameron” is also generated, which can be spoken back to the user. The examiner notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).

Regarding claim 2, Venkataraman teaches The method of claim 1, wherein the semantic graph comprises a plurality of nodes, wherein each of the plurality of nodes corresponds to an entity from a dataset of entities ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG).

Regarding claim 3, Venkataraman teaches The method of claim 1, wherein the data set is divided into a ratio of training data to validation data, wherein the training data is used to train the control circuitry on the semantic graph ([Page 11, Para. 1] Mainly, we want to generalize the intent recognition phase wherein different kinds of question-answer templates can be trained easily into the system such as weather, stock-prices, ticket booking, etc. The goal is to create a system that can learn the intent and evaluation methodology on-the-fly using training examples. The examiner notes that the claim does not specify what is being trained regarding the control circuitry. It is not clear if it is a software or hardware neural network or some other type of machine learning model. The examiner interprets the training of the classifier used in the system taught by Venkataraman to be the control circuitry training claimed. The examiner notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).

Regarding claim 4, Venkataraman teaches The method of claim 1, wherein performing the pronoun resolution comprises resolving the pronoun using coreference resolution ([Page 8, Para. 1] As shown in the above example the user starts with a specific query, but then may continue using pronouns like “his”, “her”, “it” or “the ones”. In such cases, the pronoun in the subsequent query is replaced by the most suitable entity from the previous context. For example, in the above example, the pronoun “his” gets replaced by “James Cameron”, whereas pronoun “it” gets replaced by the movie “Titanic” and the system responds accordingly. The above example also shows how pronouns can either refer to an entity in the earlier query, such as “Titanic,” or can refer to results to an earlier query, such as “James Cameron.”).

Regarding claim 5, Venkataraman teaches The method of claim 1, wherein the candidate identification comprises grammatical tagging and word-category disambiguation ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG. Two entities can stand in a relation and there are multiple kinds of structured relationships that exist in the RKG such as movie director, team-player, etc. The relations between the entities also get created by aggregating factual knowledge from several structured data sources and are further augmented with unstructured relationships using data-mining techniques such as analysis of hyperlink structures within Wikipedia. The facts of the RKG represented via entity identifiers are hence separated out from the language-specific lexical ontology such as WordNet. The lexical ontology is mainly used in understanding the intent of the query through natural language parsing and pattern matching techniques; whereas the named entity extraction is based on the RKG. The intent and entities are then combined together to retrieve the final answer to the user query. The examiner interprets Venkataraman’s use of natural language parsing and pattern matching techniques for understanding the intent of the query to be the claimed grammatical tagging and word-category disambiguation).

Regarding claim 6, Venkataraman teaches The method of claim 1, wherein the user input is received directly from a user or from an electronic device ([Page 1, Para. 1] We describe an integrated platform that combines a search and recommendations system of digital media with a novel conversation interface that enables users to use natural-language conversation for performing a variety of tasks on the digital content and information retrieval relating to meta-content).

Regarding claim 7, Venkataraman teaches The method of claim 1, wherein processing the user input comprises matching a plurality of candidates from the user input with a plurality of nodes in the semantic graph ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG).

Regarding claim 8, Venkataraman teaches The method of claim 1, wherein a plurality of relationships between a plurality of candidates from the user input is identified by traversing a dependency tree ([Page 2, Para. 3] Though intent and entity recognition are very closely dependent on each other, the conceptual separation of these two components give more modular organization and also permits flexible extensions of the conversation system. For example, consider the queries “How long is iron man?” and “How long is San Mateo?” In the former query, intent is “running time of movie” whereas in the latter query, the intent is “distance”. This intent ambiguity here can be resolved with the help of named entities. On the other hand, consider the query “play lights?” While “lights” can refer to several concepts, the entity ambiguity is resolved by using the intent “play” and prefers either songs or movies. The examiner considers the method in which Venkataraman identifies relationships between entities and intents to be the claimed traversing of a dependency tree to identify relationships between candidates).

Regarding claim 9, Venkataraman teaches The method of claim 1, wherein the output comprises a search result or a recommendation based on the user input ([Page 9, Para. 2] For example, if the user query is “who directed Titanic?”, the result generator sends “James Cameron” back to the client. Along with the entity, a smart-response text such as “The director of Titanic is James Cameron” is also generated, which can be spoken back to the user).

Regarding claim 10, Venkataraman teaches The method of claim 1, wherein the semantic graph is a knowledge base that represents semantic relations between concepts in a network ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG. Two entities can stand in a relation and there are multiple kinds of structured relationships that exist in the RKG such as movie director, team-player, etc. The relations between the entities also get created by aggregating factual knowledge from several structured data sources and are further augmented with unstructured relationships using data-mining techniques such as analysis of hyperlink structures within Wikipedia. The facts of the RKG represented via entity identifiers are hence separated out from the language-specific lexical ontology such as WordNet. The lexical ontology is mainly used in understanding the intent of the query through natural language parsing and pattern matching techniques; whereas the named entity extraction is based on the RKG. The intent and entities are then combined together to retrieve the final answer to the user query. The examiner interprets Venkataraman’s correlation between entities so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG to be the claimed semantic relations between concepts in a network).

Regarding claim 11, Venkataraman teaches A system of providing search, recommendation and discovery features, the system comprising: memory; and control circuitry configured to: gather a data set ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG. Two entities can stand in a relation and there are multiple kinds of structured relationships that exist in the RKG such as movie director, team-player, etc. The relations between the entities also get created by aggregating factual knowledge from several structured data sources and are further augmented with unstructured relationships using data-mining techniques such as analysis of hyperlink structures within Wikipedia. The examiner notes that Venkataraman teaches the gathering of datasets from multiple sources. The examiner also notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).
perform pronoun resolution across the data set ([Page 11, Para. 2] As shown in the above example the user starts with a specific query, but then may continue using pronouns like “his”, “her”, “it” or “the ones”. In such cases, the pronoun in the subsequent query is replaced by the most suitable entity from the previous context. For example, in the above example, the pronoun “his” gets replaced by “James Cameron”, whereas pronoun “it” gets replaced by the movie “Titanic” and the system responds accordingly).
perform candidate identification across the data set ([Page 1, Para. 2] Relationships between entities in the knowledge graph aid in identifying the right entities thereby creating meaningful, contextual, and temporally relevant interpretations. The examiner notes that Venkataraman [Page 11, Para. 2] defines entities to be nouns).
create a semantic graph that identifies a plurality of key entities and a plurality of associations between the plurality of key entities ([Page 5-6, Para. 3] The knowledge graph also provides association strengths between phrases and the entities that is used in the classification of a phrase to the right entity. The examiner notes that Venkataraman teaches [Page 2, Para. 2] the use of the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things).
receive a user input ([Page 3, Para. 3] An overall flow of the conversation pipeline is shown in Figure 1 below. The initial query is usually the output of an automatic speech recognition (ASR) system, though in certain cases it can be from a non-voice interface that permits natural language text input).
process the user input using the semantic graph ([Page 5-6, Para. 3] The knowledge graph also provides association strengths between phrases and the entities that is used in the classification of a phrase to the right entity. For example, the term “newman” can refer to multiple entities in the RKG: a role “Newman” (in Seinfeld), a team “Club Newman”, actors Paul Newman and Laraine Newman, a movie “New Man”, and several other possibilities. Each of these possibilities is given a particular weight in the scale between 0 and 100 depending on the frequency of reference of that entity with the phrase “newman”. So in this example, the highest weight (60) is for the role entity “newman” due to matching the complete title followed by Paul Newman that has weight 43. In a plain query containing just “newman”, the default entity would be the role-entity since it has the highest strength. But the situation would be quite different if there are more entities that are extracted from other phrases in the query and have specific relations to the entities corresponding to “newman”. This is discussed in detail in the following sections. Consider the query “newman as rooney”. In this query, there are two phrases extracted, “newman” and “rooney” extracted, each having multiple entities. Just like before “newman” has entities, such as actors, role, and movie. “Rooney” matches the famous football player, several roles with that title, some musicians, and also some people with title “Rodney” (matching via lexical correction). After this stage of entity extraction, we enter a graph connection phase wherein entities across different phrases get connected to each other based on a connection in the RKG. In that stage, an important connection is found between the actor Paul Newman and the role of John Rooney, since he played this role in the movie Road to Perdition. Due to this connection, these entities get preferred over all other entities, and are the final ones retained in the entity extractor. However, if the query had been “newman as frog-eyed woman” that is input to the conversation system, a graph connection is found between Laraine Newman the actress and the role “frog-eyed woman” because Laraine Newman played the role of frog-eyed woman in the movie “Fear and Loathing in Las Vegas”. Due to this connection, these entities are preserved by the entity extractor).
generate an output based on the processed user input ([Page 9, Para. 2] For example, if the user query is “who directed Titanic?”, the result generator sends “James Cameron” back to the client. Along with the entity, a smart-response text such as “The director of Titanic is James Cameron” is also generated, which can be spoken back to the user).

Regarding claim 12, Venkataraman teaches The system of claim 11, wherein the semantic graph comprises a plurality of nodes, wherein each of the plurality of nodes corresponds to an entity from a dataset of entities ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG).

Regarding claim 13, Venkataraman teaches The system of claim 11, wherein the data set is divided into a ratio of training data to validation data, wherein the training data is used to train the control circuitry on the semantic graph ([Page 11, Para. 1] Mainly, we want to generalize the intent recognition phase wherein different kinds of question-answer templates can be trained easily into the system such as weather, stock-prices, ticket booking, etc. The goal is to create a system that can learn the intent and evaluation methodology on-the-fly using training examples. The examiner notes that the claim does not specify what is being trained regarding the control circuitry. It is not clear if it is a software or hardware neural network or some other type of machine learning model. The examiner interprets the training of the classifier used in the system taught by Venkataraman to be the control circuitry training claimed. The examiner notes that Venkataraman teaches the use of mobile devices or TV control devices to implement this Natural Language Processing integrated platform [Page 1, Para. 1-4]).

Regarding claim 14, Venkataraman teaches The system of claim 11, wherein performing the pronoun resolution comprises resolving the pronoun using coreference resolution ([Page 8, Para. 1] As shown in the above example the user starts with a specific query, but then may continue using pronouns like “his”, “her”, “it” or “the ones”. In such cases, the pronoun in the subsequent query is replaced by the most suitable entity from the previous context. For example, in the above example, the pronoun “his” gets replaced by “James Cameron”, whereas pronoun “it” gets replaced by the movie “Titanic” and the system responds accordingly. The above example also shows how pronouns can either refer to an entity in the earlier query, such as “Titanic,” or can refer to results to an earlier query, such as “James Cameron.”).

Regarding claim 15, Venkataraman teaches The system of claim 11, wherein the candidate identification comprises grammatical tagging and word-category disambiguation ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG. Two entities can stand in a relation and there are multiple kinds of structured relationships that exist in the RKG such as movie director, team-player, etc. The relations between the entities also get created by aggregating factual knowledge from several structured data sources and are further augmented with unstructured relationships using data-mining techniques such as analysis of hyperlink structures within Wikipedia. The facts of the RKG represented via entity identifiers are hence separated out from the language-specific lexical ontology such as WordNet. The lexical ontology is mainly used in understanding the intent of the query through natural language parsing and pattern matching techniques; whereas the named entity extraction is based on the RKG. The intent and entities are then combined together to retrieve the final answer to the user query. The examiner interprets Venkataraman’s use of natural language parsing and pattern matching techniques for understanding the intent of the query to be the claimed grammatical tagging and word-category disambiguation).

Regarding claim 16, Venkataraman teaches The system of claim 11, wherein the user input is received directly from a user or from an electronic device ([Page 1, Para. 1] We describe an integrated platform that combines a search and recommendations system of digital media with a novel conversation interface that enables users to use natural-language conversation for performing a variety of tasks on the digital content and information retrieval relating to meta-content).

Regarding claim 17, Venkataraman teaches The system of claim 11, wherein processing the user input comprises matching a plurality of candidates from the user input with a plurality of nodes in the semantic graph ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG).

Regarding claim 18, Venkataraman teaches The system of claim 11, wherein a plurality of relationships between a plurality of candidates from the user input is identified by traversing a dependency tree. ([Page 2, Para. 3] Though intent and entity recognition are very closely dependent on each other, the conceptual separation of these two components give more modular organization and also permits flexible extensions of the conversation system. For example, consider the queries “How long is iron man?” and “How long is San Mateo?” In the former query, intent is “running time of movie” whereas in the latter query, the intent is “distance”. This intent ambiguity here can be resolved with the help of named entities. On the other hand, consider the query “play lights?” While “lights” can refer to several concepts, the entity ambiguity is resolved by using the intent “play” and prefers either songs or movies. The examiner considers the method in which Venkataraman identifies relationships between entities and intents to be the claimed traversing of a dependency tree to identify relationships between candidates).

Regarding claim 19, Venkataraman teaches The system of claim 11, wherein the output comprises a search result or a recommendation based on the user input ([Page 9, Para. 2] For example, if the user query is “who directed Titanic?”, the result generator sends “James Cameron” back to the client. Along with the entity, a smart-response text such as “The director of Titanic is James Cameron” is also generated, which can be spoken back to the user).

Regarding claim 20, Venkataraman teaches The system of claim 11, wherein the semantic graph is a knowledge base that represents semantic relations between concepts in a network ([Page 2, Para. 2] In the current work, we use the ontology based on the Rovi Knowledge Graph (RKG) that incorporates factual information of all ‘known’ or ‘named’ things. This includes countless movies and TV shows, music albums and songs, as well as countless known people such as actors, musicians, celebrities, music bands, known companies and business establishments, places, sports teams, tournaments and players, etc. All the facts pertaining to these entities are crawled from multiple sites such as Wikipedia, Freebase, and many others and correlated so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG. Two entities can stand in a relation and there are multiple kinds of structured relationships that exist in the RKG such as movie director, team-player, etc. The relations between the entities also get created by aggregating factual knowledge from several structured data sources and are further augmented with unstructured relationships using data-mining techniques such as analysis of hyperlink structures within Wikipedia. The facts of the RKG represented via entity identifiers are hence separated out from the language-specific lexical ontology such as WordNet. The lexical ontology is mainly used in understanding the intent of the query through natural language parsing and pattern matching techniques; whereas the named entity extraction is based on the RKG. The intent and entities are then combined together to retrieve the final answer to the user query. The examiner interprets Venkataraman’s correlation between entities so as to create a unique smart tag (with a unique identifier) to represent each entity in the RKG to be the claimed semantic relations between concepts in a network).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jitsakul – (Enhancing Comment Feedback Classification….)
“Jitsakul teaches the use of neural network based classifiers to classify customer feedback in e-commerce”
SULEMAN - US20190272269A1
“Suleman teaches the use of classifiers in natural language processing”
Yadav - (Semantic Graph Based Approach for Text Mining)
“Yadav teaches the use of semantic networks in identifying document text and features”
Schein – (US6388714Bl)
“Schein teaches a user interactive television schedule”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAMCY ALGHAZZY/Examiner, Art Unit 2128                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126